Filed 11/29/22 In re X.F. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re X.F., a Person Coming Under
 the Juvenile Court Law.


 ALAMEDA COUNTY SOCIAL                                                   A163836
 SERVICES AGENCY,
                                                                      (Alameda County
             Plaintiff and Respondent,                                Super. Ct. No.
 v.                                                                JD03203602)
 N.T.,
             Defendant and Appellant.


         N.T. (mother) appeals from the juvenile court’s order removing X.F.
(minor) from her custody following adjudication and disposition orders under
Welfare and Institutions Code section 387.1 Mother advances two claims on
appeal: (1) that the case had reached the post-permanency stage of the
proceedings and the court erred in not considering whether she was entitled
to additional reunification services under section 366.3, and (2) even if the
case had not reached the post-permanency stage, she was not provided
“reasonable services” under section 361.5.


       All further statutory references are to the Welfare and Institutions
         1

Code unless otherwise indicated.


                                                               1
      We affirm.
                                 BACKGROUND
Section 300 Petition
      In January 2020, mother informed law enforcement she was unable to
provide care for the then 13-year-old minor or meet his mental health needs
and was “unable to keep [minor] and his siblings safe in the home.” 2 The
Alameda County Social Services Agency (Agency) filed a section 300 petition,
alleging no provision for support (§ 300, subd. (g)).3
      In its detention report, the Agency stated minor remained at an
assessment center awaiting placement, while the family team determined
whether he needed “a higher level of care through a Short Term Residential
[therapeutic program].” Mother reported minor has “had mental health
needs since he was approximately four years old” and she has been “taking
him to therapy, family counseling and family therapy throughout the years.”
She has “attempted to identify his needs through numerous assessments,
evaluations, and resources, but has remained unsuccessful at addressing his
behaviors.” Mother called the Hayward Police Department because he had
run away and she felt “unable to keep her other children in the same home
safe due to [minor’s] ongoing behavioral and mental health concerns,
including sexualized behaviors, threatening to harm himself and/or family
members, and risk-taking behaviors.”




      2 Mother has five children, including X.F. Two are adults, and two
others are minors, none of whom are parties to this appeal.
      3  The petition was later amended to add a second subdivision (g)
allegation as to father whose whereabouts were unknown. Father was
deported following a conviction for sexual abuse of minor’s sibling, and he is
not a party to this appeal.


                                        2
      Mother also reported she had received a call from minor’s school
reporting minor had “engaged in anal sex” with another minor, who “may be
developmentally delayed.” Mother was unsure if the accusations were true,
“if the act was consensual, or if [minor] manipulated the girl into ‘saying
those things’ because he wanted to leave” the family home. When mother
confronted minor about the allegations, the two “ ‘got into it,’ ” and minor
“jumped out of the moving car, and ran away.”
      The Agency recommended the court find a prima facie showing had
been made that minor is a child described in section 300, find continuance in
the home was contrary to minor’s welfare, find that initial removal was
necessary and order family reunification services. The court agreed, made
the recommended findings and services order, and set the matter for a
jurisdictional and dispositional hearing.
      In its jurisdiction/disposition report, the Agency detailed more of
minor’s mental health history, noting he had two previous mental health
hospitalizations in the past six months after he expressed “suicidal ideation.”
Mother did not think these hospitalizations helped because hospital staff told
the parents, in front of minor, “parents like them are the reason he wants to
commit suicide,” and at the group home where minor was placed after the
second hospitalization, he “had engaged in oral sex” with another minor and
had been “non-compliant and disruptive.” Mother reported minor had run
away from home on “four instances,” necessitating her calling the police. She
claimed minor had “no regard for others and will do what he wants.”
      Mother, herself, was “currently in intensive mental health treatment to
address her own needs,” and she felt she was “doing the work to get better,
[and minor] needs to do the same.” She “reported that she . . . gets




                                        3
overwhelmed with all that is going on and can lash out by yelling,” and she
“admitted getting physical with [minor] in the past.”
      Minor did not “want to see or talk to his mother,” and did not want to
return home “because he imagines the worst will happen if he returns there.”
      The social worker opined that the “family does not appear to fully
understand or agree that many of these behaviors are likely due to mental
health issues, but instead feel that [minor’s] actions are fully based on his
choice.” In the Agency’s view, it was “very important” minor receive a
medication reassessment, medication management, a mental health
assessment, therapy, and possibly a psychiatric evaluation. Additionally,
once minor was “in a better place to engage with his family, it will be crucial
to have family therapy that includes at least [minor] and his mother.”
      The Agency recommended the court find the Welfare and Institutions
Code section 300, subdivision (g) allegation true, find minor remain out of his
home, adjudge minor a dependent child of the court, and order reunification
services for mother. The court agreed, issued appropriate orders, and set the
matter for a review hearing.
      In its six-month status review report, the Agency stated there had been
no visitation because minor was “refusing to have any contact” with mother
or any other family members. Minor’s “unwillingness to have contact with
his mother makes it challenging for [her] to practice parenting skills.” The
social worker and “other services providers continue to encourage a
relationship” between mother and minor. The Agency noted once minor “is in
a better place to engage with his family, it will be crucial to have family
therapy that includes at least [minor] and his mother.” Minor would be
starting a new school in July where he would receive academic and
therapeutic (group and individual) services. He also was meeting weekly



                                        4
with an intensive services foster care support worker who provided him with
“emotional support in the placement and the community,” engaging with a
therapist bi-weekly, and engaging with a psychiatrist monthly to monitor his
medication compliance.
      In the meantime, the family’s team consisting of minor’s support
worker, foster parent, parents, therapist, met to discuss “casework priorities
given [minor’s] pattern of refusal to communicate with his mother” and the
social worker was “facilitat[ing] collateral contact between [mother] and
[minor’s] service providers.” Mother and minor would “continue individual
therapy, working towards family therapy.”
      Mother remained “committed to improving her mental health needs by
being open to mental services.” She admitted it “has been challenging trying
to manage her household, maintaining relationships with her other children
and partner, and completing tasks in relation to her case plan.” Mother’s
therapist had recently retired and mother stated she would “reach out” to
another community center “to resume therapeutic services.” Mother reported
“she became . . . frustrated with [minor]” because her disciplinary actions,
which included “elevated voices, combative tone of voices and sometimes
physical discipline,” were “not effective and [minor’s] unmanageable behavior
continued to increase until a more severe mental episode happened.”
      The Agency recommended minor remain a dependent, remain in his
out-of-home placement, and that the court order continued reunification
services for mother.
      At the status review hearing, mother’s counsel submitted on the
recommendation observing mother was “pretty devastated about the lack of
contact between her and her son,” but she was hoping family therapy would
start soon through minor’s new school.



                                       5
      The court told the Agency, “I think it’s pretty clear . . . family therapy is
critical to any chances of reunification here. [¶] . . . I know the Agency wants
to be sensitive to [minor’s] wishes, and it’s important the Agency is that way.
He’s 14 years old, and we don’t want to railroad his feelings about anything
so important. But I do want the Agency to try its best to facilitate family
therapy to initiate it as soon as possible. . . . It’s important that that
particular barrier be addressed and try to be broken down somehow so that
the family can have a chance at reunification within the time permitted by
law.” With that, the court found mother had made partial compliance with
her case plan, found by a preponderance of the evidence that returning minor
to mother’s care would create a substantial risk of detriment, continued
minor as a dependent, and continued services for mother.
      In its 12-month status review report, the Agency reported family
therapy had started the month after the last hearing. However, there were
only four in-person sessions before minor’s school switched to being virtual
and therapy was stopped.
      Mother had spoken to minor’s therapist who stated he “would push the
mental health team to get more family therapy in place.” Mother called
minor once a week to talk to him and was in “active communication with his
therapist.” Minor’s therapist reported mother was “proactive in contacting
her for collateral sessions for [minor]” and mother had “ ‘insight into her own
trauma and process as well as how it affects [minor].’ ” “Throughout this
reporting period, [mother] maintained her psychiatric appointments and
medication routine.”
      Minor had an unsupervised in-person visit with mother on
Thanksgiving, and “[n]o concerns were reported.” Minor declined to visit on
Christmas but did agree to weekly visits starting in the new year. Both



                                         6
mother and minor were continuing with individual therapy and were
medication compliant.
      The Agency recommended that minor remain in his out-of-home
placement and a dependent of the court, and that mother receive additional
services. Mother was in agreement with this recommendation.
      By the time of its interim review report, minor had been in foster care
for 14 months. Weekly visits had continued in the new year, and minor had
recently begun a two-week extended visit with mother, and mother reported
“everything is going well,” and she had not had “any concerns since the visits
started.” During a home visit, minor reported that “things are going well,”
“his communication with his mother is a lot better than before,” he was
“happy to be home with his family,” and he had “no concerns to report.”
Although the Agency “worried” minor had only recently “committed to weekly
visit[s],” mother remained “committed to him and doing whatever it takes to
have him back.” The Agency recommended minor remain a dependent of the
court but be returned to his mother’s care with family maintenance services,
with the “hope . . . that in the next six-months, with family therapy restarting
they can heal their relationship.”
      At the review hearing, mother submitted on the report. The court
found reasonable services had been provided, and mother had made
substantial progress in alleviating the causes necessitating placement. It
continued minor as a dependent, ordered minor placed with mother, and
ordered family maintenance services for minor and mother.
Section 387 Petition
      A month later, in May 2021, a social welfare worker met with mother
who reported minor had left home for 10 days because she had taken away
his cell phone because he “was not following house rules and had his cell



                                       7
phone locked.” After confiscating minor’s phone, mother became concerned
about minor “texting and sharing pornographic pictures with some unknown
22-year-old male online, that was grooming the minor.” Additionally, minor
had not been taking his psychotropic medication, was not going to school, and
had “told his psychiatrist of physical threats against the parents,” and
mother did not feel safe.
        Two weeks later, the Agency held a “removal consideration” meeting
with mother and “decided that the best course of action to keep minor safe
was for the mother to sign a Voluntary Relinquishment form.” Mother signed
the form, and minor was taken to an assessment center.
        After mother reported she was no longer willing to care for minor, the
Agency filed a section 387 petition. Minor was “delivered into protective
custody” and approved for a short-term residential therapeutic program.
        In its detention report, the Agency noted the family had received one
year of reunification services and mother was “unable or unwilling to provide
adequate care and supervision for the minor due to his behaviors and their
trauma history.” The Agency recommended the court find a prima facie
showing had been made that minor is a child described in section 300, find
continuance in the home is contrary to his welfare, and find removal was
necessary.
        At the detention hearing, the court heard from mother’s counsel and
mother. Counsel stated mother and family “have worked very hard, and this
is a real struggle for them. But the minor simply isn’t safe. So, we are very
glad . . . that [the social worker] has been assigned to try to convince him to
get more services and therapeutic intervention. [Mother] did not have a lot of
success convincing him to do those things, and it is very heartbreaking for
her.”



                                        8
      Mother stated, “I just hope that the Agency, this time, will step in and
get my son the help that he needs. He does need to be in a residential
setting, because of his mental health. [¶] There are possibly some more
underlying issues with him that haven’t been discovered, but he hasn’t been
able to be in placement long enough to get any consistent services:
Everybody on his support team is in agreement with this, from Kaiser to his
psychologist. . . . [¶] There’s also other exasperating issues that [minor] has
been involved with, including sexual exploitation, that needs to be addressed.
[¶] He is not safe. He’s not safe around electronics. He’s not safe with
money. And, again, I just hope that this time . . . the Agency can get my son
[the] help that they promised that they would get for him the first time
around.”
      The court followed the Agency’s recommendations and set the matter
for a contested jurisdictional and dispositional hearing.
      Shortly thereafter the minor ran away from his foster placement, and
the court issued a protective custody order. At the time the Agency prepared
its jurisdiction/disposition report, minor remained out of custody.
      The Agency was “worried” minor had “not received an updated
evaluation for medication,” and was “not having his behavioral, mental, and
emotional needs met in a healthy manner while” he was not in a placement.
Additionally, the Agency “worried . . . minor is being sexually exploited” and
“is being groomed to be a recruiter,” and that he had been playing “video
games and online chatting to engage with older men.” The Agency submitted
a referral to MISSEY (Motivating, Inspiring, Supporting and Servicing
Sexually Exploited Youth) for CSEC (Commercially Sexually Exploited
Children) services for minor and requested a referral for a psychological
assessment.



                                       9
      Mother explained she had “tried to support her son and wanted to
engage him in therapy but he was unwilling,” that he “sabotages the
attempts to engage him in the family,” and that his “behaviors began to
jeopardize the safety of her family and that is what lead [sic] her to be unable
and unwilling to care for him.” Mother wanted to see minor “get some help
before she can see him coming home. [Minor] has not participated in
treatment in the past and it is a worry going forward that he will not engage
in services.”
      The Agency stated minor needed to “return from AWOL and be placed”
in a short term residential therapeutic program, needed a psychological
evaluation to ensure his medical needs are being met, and needed to engage
in the sexually exploited youth services. Mother, in turn, needed therapeutic
support with her son. The Agency recommended minor remain in an out-of-
home placement and that family reunification services be offered to mother.
      At the June 2021 hearing, the court set aside the prior order placing
minor with mother and continued minor as a dependent of the court. The
court also ordered reunification services for mother but noted “[r]eunification
services are time limited. Because minor was three or older on the date of
removal, services will not extend beyond twelve months from the date the
minor entered foster care unless the Court finds at that time that there is
substantial probability that the minor will be returned within a total of 18
months from the date of removal.”
      The court then stated the likely next hearing would be in December,
and the following colloquy occurred:
      “[Agency counsel]: . . . [I]f the Court looks back to the original removal
in this case, 18 months from that date is actually July 15 of this year.




                                       10
        “The Court: Right. We’re granting a new six-month period of services
based on the 387 today. [¶] . . . [¶] Well, I think the family should be entitled
to the full six months here. I understand your point. The only guarantee of
six months is from original disposition. [¶] What are you asking the court to
do?
        “[Agency counsel]: I’m . . . submitting the issue to the Court. I wanted
to make sure it was raised on the record though because the report didn’t
address this question directly and so it should be clear to all counsel and
parties that if the Court does order these six months of reunification services,
the next review hearing will be considered not a six-month hearing, but a
much later stage, an 18-month review hearing.
        “The Court: Right. So the 18-month date is on what date?
        “[Agency counsel]: July 15th of this year, Your Honor. Two weeks from
now.
        “The Court: You’re asking the Court to set the review hearing before
then?
        “[Agency Counsel]: I’m submitting the issue to the Court, Your Honor.
[¶] So if the court sets a six-month hearing six months from today’s date, I’m
making a record that that date will still be considered an 18-month hearing
under the law, not a six-month review hearing. [¶] . . . [¶] . . . The Agency did
find this a very difficult case in which to make [a] recommendation because
the timeline technically expires in two weeks, but we are asking the Court to
go ahead and order those reunification services.
        “The Court: . . . [¶] My hope is the family receives adequate provision
of services long enough to be successfully reunified, but I’ll bring this back
before the 18-month date with an understanding that the Court will be
interested in a recommendation that would extend services beyond the 18-



                                        11
month date depending on the circumstances. [¶] Does anyone else wish to
address this?
      “[Agency counsel]: Your Honor, that being the case, since this is only
two weeks away and a status review report would be due ten days before the
hearing, it’s not really feasible. And I apologize on behalf of the Agency that
this is a challenging thing to navigate within the Agency’s systems. We
really will not be able to have it assigned to a reunification worker and a
report written by two weeks from now. The report would likely just be
relying upon today’s report, which has all of the information contained in it
that we’d be prepared to submit to the Court. . . .
      “The Court: We would need different findings from the Court to extend
services. Are there exceptional circumstances? Is there good cause to
continue? Those types of recommended findings and orders. [¶] So if you
want to bring this back in two weeks and have the Agency resubmit
recommended findings and orders to fit the circumstances of the case, we can
do that as well.
      “[Agency counsel]: I’ll submit to that suggestion, Your Honor. The
Agency will present whatever it can within those two weeks then.
      “The Court: All right. . . . We’ll bring this back before the 18-month
date.” There were no other objections or comments.
      In its July 2021 addendum report, the Agency recommended finding
the section 387 petition true, continuing the minor in an out-of-home
placement, and bypassing mother for reunification services.
      The Agency reported that mother stated “for the first nine months of
her case . . . [the Agency] did nothing for her and her family.” She
maintained “they have not received family therapy and her son has not
received the mental health services that he needs.” Mother was “very



                                       12
emotional throughout the call” and stated, she “does not think she can care
for her son at this time but wants him home eventually.”
      The Agency explained mother had received services for 18 months. She
had first relinquished minor in January 2020 and received reunification
services for 15 months before minor “was returned with . . . [m]aintenance
[s]ervices. He was only home for two months before [mother] signed a
Voluntary Release of Child Custody form and placed [minor] back in the care
of the Agency.” Mother had “not been able to demonstrate that [minor] can
safely stay in her home. [Minor] has had mental health services throughout
his life but still has not made the progress needed to be in his mother’s care,
as evidence by [mother] relinquishing custody in June 2021. It does not seem
possible that these circumstances would change within the next six months,
despite [mother’s] wishes.”
      At the July hearing, the court stated, “it was brought to the Court’s
attention that the minute order from our last hearing was not necessarily
incorrect. . . . [¶] I think the confusion here, it stems from the Court being
unclear about what exactly it was doing on last court date, but I did make all
of the findings and orders and then the discussion about the FR clock
expiring came up and there was some back and forth, but in short, the Court
continued the matter to today’s date and that was for further juris dispo
hearing on the 387 petition and the purpose of that was so that we could land
on appropriate findings and orders to match the circumstances of the case.
[¶] What I did not do, however, is expressly strike or rescind or set aside all
the previous findings and orders that I had made. I did not expressly do that.
So that’s why it was not reflected in the minute order. [¶] So I intend to do
that now because our contested proceeding will be for contested juris dispo on
the 387. [¶] So the previous findings and orders that were made and, by



                                       13
implication, set aside at the last hearing are now expressly set aside so that
we can address them when we come back from the contested hearing, okay.
[¶] Is that clear? Anything to raise?”
      Counsel for the Agency stated, “so all of the issues, jurisdiction and
disposition, remain open. The Court has not—by this order, the Court is now
making clear that it has not made final orders on jurisdiction or disposition
for the 387 at all.” The court replied, “Correct.”
      Counsel for mother did not make any comments or objections. The
court set the contested hearing on the section 387 petition for September.
      In its September 2021 addendum report, the Agency once again
recommended bypassing reunification services, stating mother had received
“18 months of services from January 15, 2020 to July 15, 2021.”
      The Agency reported it had spoken with mother and minor at different
points in July, August, and September.
      As of July, minor was at a short term residential therapeutic
placement, and he wanted to be placed in a foster home and not a group
home. He agreed to individual therapy but refused family therapy. Minor
said he “does not want to talk with his mother and said he wants to kick her.”
When asked why he felt that way, minor responded “ ‘If you were being hit all
the time wouldn’t you want to hit the person back?’ ” Minor confirmed
mother was hitting him when the social worker asked. Minor was just
beginning with a new therapist and was not allowed to play video games
alone in order to “monitor if he is chatting with anyone” online. Minor was
scheduled to have therapy twice a week for one hour each session.
      Mother thought minor had “serious needs that the Agency has never
addressed,” and she “was frustrated that he is only now receiving services
that are more intensive.” She asserted minor had been “sexually exploited”



                                         14
while in foster care and that she “always wanted him in a group home.” The
social worker explained the Agency “could not just put children into group
home care and there are certain criteria that must be met to be placed in
one.” Mother also asserted “the Agency has not provided any mental health
services for [minor] or the family” and she wanted minor to have “a full
psychiatric evaluation.”
      Mother additionally “raised concerns” about minor’s behavior after he
had recently returned home. She stated he had been “sending naked photos
to older men on the internet,” and he had taken photos of his sister’s room at
the request of one older man. Mother admitted the “relationship with [minor]
is strained due to his behaviors.”
      Five days after the Agency spoke with minor, his therapist reported he
had briefly run away from his placement—the police found him hours later—
after becoming upset about potentially having to stay in a group home for six
months.
      As of August, minor was still refusing to participate in family therapy
and visits with mother. He did not want to return to mother and was “happy
that the recommendation [was] for termination of services.” Minor’s doctor
stated he would be “completing a mental health assessment next week.”
When asked if he could “offer family therapy for a few sessions to support
[minor], while the Agency makes a family therapy referral,” minor’s therapist
“responded that he [would] not.” Additionally, the therapist stated minor
“would ‘blow a gasket’ ” if mother showed up to minor’s upcoming
assessment.
      The social worker discussed family therapy with mother explaining “it
would likely need to start as individual therapy and then progress to include
[minor],” as he was “not ready for family therapy.” Mother said “she is okay



                                      15
with that, as she wants [minor] to join therapy and she wants to reunify.”
She called minor weekly but he refused to come to the phone. The Agency
referred mother to a therapist. However, that therapist stated she could not
do family therapy virtually since X.F. was a minor. Mother then e-mailed the
Agency stating the therapist would not provide family therapy and as she
had her own therapist, she did not “want to explain her trauma again to a
new provider.” She stated she did not need an individual therapist, but
wanted a family therapist, asserting “it is not fair that she has not had family
therapy and the Agency wants to terminate her rights.”
      By September, minor was doing well in therapy but was “not close to
talking about his mother and the relationship between them” and still was
refusing visitation. Minor’s therapist stated “Elite Family Services can help
with visitation but that if [minor] refuses to go, that is his right.”
      Mother and the Agency continued to discuss mother’s “many concerns
which included child support, visitation . . . , family therapy, and [minor’s]
willingness to see her.” She was “frustrated that [minor] can choose whether
or not he can see her and said he has learned to ‘manipulate the system.’ ”
Mother explained that if minor was not told to go to family therapy, he would
continue to avoid her. The Agency informed mother minor was doing well in
therapy and that “forcing him to go to visits or family therapy at this time
could jeopardize his stability,” that minor “is not open to talking about
[mother] in therapy and that visitation and family therapy is not possible
until [he] has processed more of his feelings,” and it “could be detrimental to
[minor’s] progress if he was ‘forced or tricked’ to engage in family therapy at
this time.” Mother did not agree with this stating, “months keep going by
and that nothing happens.” The social worker explained minor was “feeling
safe in his placement,” was not running away, and was voluntarily engaging



                                        16
in therapeutic services. Mother continued to blame the Agency for minor’s
placement in protective custody and did “not acknowledge any of her actions
as a possible reason [minor] is in foster care.”
         The Agency stated minor “needs a psychological evaluation to ensure
his medical needs are being met,” needs to engage in the sexually exploited
youth services (for which a referral had been submitted in June) and needs to
continue with individual therapy and “discuss his feelings that hinder family
therapy with his mother.”
         At the contested hearing on the section 387 petition, the court heard
from counsel.
         Minor’s counsel stated minor was in agreement with the Agency’s
recommendations, he saw no point in trying services again, and did “not see
further services fixing the relationship at this point.” Nor did he want
“contact with his mom and says he is not sure when he will want contact, if
ever.”
         Mother’s counsel objected to the bypass of services “without evidence.”
She then said mother wanted to address the court, not “by way of testimony”
or “as evidence,” but just wanted to state “her position.”
         Mother asked the court to “see that the County did not make
reasonable efforts in providing essential services vital for my family to
reunify.” She outlined minor’s behaviors throughout the dependency and
stated the Agency had recommended placement in a residential treatment
facility and an in-home therapist. But “[i]nstead of heeding the advice of
professionals that had been helping me care for my son since birth, they
placed him into an intensive therapeutic foster care home which provided no
therapeutic services and left him electronically unsupervised.” She claimed
from January to September 2020, the family had “no communication,



                                         17
visitation, or family therapy” even though they “continuously asked for it and
even suggested doing it by Zoom.” After the family received family therapy at
the end of September, they “progressed to spontaneous unsupervised visits,
overnight visits, and then he was placed back into my care” but “without
family therapy or any therapeutic supports in place.” And, continued mother,
neither his current school nor his current placement “provides family therapy
and for one reason or another, family therapy still hasn’t started through the
County’s process. We haven’t had any contact or visitation with him since his
second removal. [¶] Wouldn’t you agree that family therapy is a vital and
necessary tool for the reunification process, and by not utilizing this tool, the
County has failed its duty to the reunification process.”
      The following colloquy occurred between counsel and the court:
      “[The court]: . . .[Mother’s] comments are quite loaded in the sense of
raising legal issues, evidentiary facts that are being offered. So, [counsel],
I’m confused about what the posture of this case is and, more specifically,
what the Court is expected to do by way of response here if this is offered not
as evidence.”
      “[Mother’s counsel]: . . .[I]t’s my client’s position that she was not
offered services that were adequate to her needs. That is not a cognizable
legal argument at this 387, so we are just making an objection.
      “[The court]: Okay. Does any party wish to respond? [¶] . . . I’m just a
little bit baffled by the posture of the case by way of attorney conduct and it’s
no way a reflection on you [mother] or your comments, okay.”
      “[Agency counsel]: Your Honor, on behalf of the Agency, I would just
note that it is a strength that is mentioned frequently throughout the reports
that are in evidence that [minor] has family members, chief among them his
mother, who are very invested in his well-being. [¶] However, today, because



                                        18
of the legal posture of where we are in the case and the timeline that has
elapsed in terms of the amount of services, the length of time, what the
legislature has created is a system where at a certain point, and we’re past it
now, the focus shifts away from reunification and to the long-term stability
and permanency of a child. . . . [¶] It doesn’t preclude [minor] from having
future contact with his family, from engaging in therapy to heal family
relationships in the future, or from a future changed circumstances petition
being filed. . . . [¶] . . . [¶]
       “[Minor’s counsel]: . . . I hear [mother’s] words and, you know, I
understand where she’s coming from. I think it’s just at this point, family
therapy is not really an option because it’s not something that [minor] is at
all interested in. And I just—while I agree that it would have been great to
have had that previously, we are no longer at that position in the legal
timeline . . . and I just don’t see family therapy at this time being useful
because [minor] does not want to participate and I don’t think forcing him to
participate would help reunification at all. [¶] . . . [¶]
       “[Mother]: Can the County just explain when the services were ever
provided to aid in the reunification process or referral to services? [¶] . . . [¶]
       “[The court]: [Mother’s counsel], this is part of what I’m trying to get at
here. If these are contested legal issues, now is the time and place for
evidence and testimony. This isn’t a dialogue here where we’re going to
unpack that in a different and sideways way.
       “[Mother’s counsel]: Your Honor, I understand that. There were three
reasonable services findings leading up to the 387 that we did not contest
ultimately, so it wasn’t legally cognizable and I’ve advised [mother] it’s
because that is not an available argument.”




                                         19
      The court went on to state, “So here we are. Under the law, services
have been provided within a time frame that the law allows and that time
frame is now exhausted. [¶] Mother signed a voluntary release . . . and the
Agency is now not in a position to offer additional services. . . . [Minor] is
simply not in a frame of mind where he wants contact with mother. He has
not expressed an interest in engaging in family therapy nor engaging in
services with an eye toward return to mom and we’re just not in a position
where provision of services would lead to return any time soon, even if we set
aside the issue of the fact that the family has received 18 months of
services—or rather, about 15 months, if the calculation is correct, but as we
know, the clock continues to tick when there’s a 387, so to speak.”
      The court found the allegations in the supplemental petition were true,
continued minor as a dependent of the court, and found by clear and
convincing evidence minor must be removed from mother’s custody, and that
reunification services should be denied. It further found a 366.26 hearing
was not in minor’s best interest because he “is not a proper subject for
adoption and there is no one able or willing to become a legal guardian at this
time.” The court ordered minor remain in his short-term residential
therapeutic program “and a permanent plan of legal guardianship is
appropriate and is ordered as the permanent plan.” Finally, the court stated
the Agency is “not ordered to provide reunification services as they’ve already
been provided for 18 months.” The court then set a review hearing under
section 366.3.




                                        20
                                  DISCUSSION
Additional Reunification Services Under Section 366.3
      Mother does not challenge the findings the juvenile court made under
section 387.4 Rather, she contends the juvenile court abused its discretion in
denying additional reunification services based on a “misconception” of the
law, namely that it failed to consider additional services under section 366.3.5
      “Services are offered to children and families throughout juvenile
dependency proceedings, but these services are treated differently by statute
at different stages. If the juvenile court finds that reasonable services have
not been provided during the earliest stages, the first 12 months of the


      4  “When an agency seeks to change the placement of a dependent child
from a parent’s care to a more restrictive placement, . . . it must file a
section 387 petition. (In re T.W. (2013) 214 Cal.App.4th 1154, 1161. . . .) The
petition must allege facts that establish by a preponderance of the evidence
that a previous disposition order was ineffective, but it need not allege any
new jurisdictional facts or urge additional grounds for dependency because
the juvenile court already has jurisdiction over the child based on its findings
on the original section 300 petition. ([Ibid.]; In re A.O. (2010)
185 Cal.App.4th 103, 110. . . .)” (In re F.S. (2016) 243 Cal.App.4th 799, 808
(F.S.).)
       “At the conclusion of the hearing on a supplemental petition the court
must make findings that: [¶] (A) The factual allegations are or are not true;
and [¶] (B) The allegation that the previous disposition has not been effective
is or is not true.” (Cal. Rules of Court, rule 5.565(e)(1)(A), (B).)
       “If the court finds the allegations are true, it conducts a dispositional
hearing to determine whether removing custody is appropriate. [Citations.]
‘ “The ultimate ‘jurisdictional fact’ necessary to modify a previous placement
with a parent or relative is that the previous disposition has not been
effective in the protections of the minor.” ’ ” (F.S., supra, 243 Cal.App.4th at
p. 808.) “We review the court’s jurisdictional and dispositional findings on a
supplemental petition for substantial evidence.” (Id. at pp. 811–812.)
      5 We review the interpretation and application of statutes de novo. (In
re M.F. (2022) 74 Cal.App.5th 86, 100 (M.F.).)


                                       21
reunification period, the court is prohibited from terminating services and
must order that additional services be provided. [Citations.] The court may
in its discretion extend reunification services beyond 18 months, and up to 24
months, but only if certain findings are made. ([]§ 361.5, subd. (a)(4)(A). . . .)”
(In re Christian K. (2018) 21 Cal.App.5th 620, 627.)
      “After the selection of a permanent plan, periodic review hearings must
be conducted pursuant to section 366.3. [Citation.] If the permanent plan is
either for adoption or guardianship, that statute calls for the juvenile court to
retain jurisdiction until either step is accomplished, and to review the child’s
status every six months to ensure that the plan ‘is completed as expeditiously
as possible.’ (§ 366.3, subd. (a).) For all other children (i.e., those who have
neither been ordered placed for adoption nor with a legal guardian), section
366.3 specifies that ‘the status of the child shall be reviewed at least every six
months’ (id., subd. (d)) in order to inquire into ‘the progress being made to
provide a permanent home for the child,’ which inquiry also ‘shall consider
the safety of the child’ (id., subd. (e)).” (In re C.W. (2019) 33 Cal.App.5th 835,
840 (C.W.), italics added.)
      Once the case reaches the post-permanent plan phase, “there is a
statutory presumption in favor of continued out-of-home placement rather
than efforts to return the child home. Subdivision (f) of section 366.3 states:
‘It shall be presumed that continued care is in the best interests of the child,
unless the parent or parents prove, by preponderance of the evidence, that
further efforts at reunification are the best alternative for the child.’ . . . In
such cases, the statute permits the court to order ‘further reunification
services to return the child to a safe home environment’ for up to six months,
and family maintenance services ‘as needed’ for an additional six months.
(Ibid. . . .) . . . ‘By placing the burden of proof on the parent and focusing



                                         22
exclusively on the child’s best interests, section 366.3, subdivision (f)
promotes the welfare of the child and avoids interference with permanency
planning, while leaving open the possibility of reunification in those rare
cases where it might remain the child’s best option.’ (D.T. v. Superior Court
(2015) 241 Cal.App.4th 1017, 1041 [(D.T.)].)” (C.W., supra, 33 Cal.App.5th at
pp. 840–841, italics omitted; In re J.F. (2011) 196 Cal.App.4th 321, 330.)
      There is no dispute that, here, the juvenile court treated the case as
still at the pre-permanency plan stage and acted under section 361.5. Mother
contends the case was at the post-permanency stage and the court “should
have ordered services” pursuant to section 366.3, subdivision (f).
      To begin with, mother has forfeited this issue on appeal. All the parties
operated under the assumption mother was not entitled to services under
section 361.5, and at no point did any party object to the applicability of that
statute. Accordingly, any objection to the juvenile court’s reliance on that
statute has been forfeited. (See D.T., supra, 241 Cal.App.4th at p. 1034; In re
Dakota S. (2000) 85 Cal.App.4th 494, 501–502.)
      Even assuming mother did not forfeit the issue, the cases on which she
relies are distinguishable and do not establish that the court here erred by
acting under section 361.5, rather then section 366.3.
      She first cites to D.T., supra, 241 Cal.App.4th 1017. That case
concerned a “protracted and complicated” dependency proceeding spanning
11 years and involving multiple petitions under sections 300, 387, and 388.
(D.T., at pp. 1021–1025, 1040.) As relevant, the juvenile court terminated
mother’s reunification services after 18 months and adopted a permanent
plan of legal guardianship with the minors’ aunt. After mother filed a
subsequent section 388 petition and the Agency filed a section 387 petition,
the court terminated the aunt’s guardianship and returned the minors to



                                        23
mother’s care. After years of problems, the Agency filed another section 387
petition, this time to remove the minors from mother’s custody. The juvenile
court subsequently denied reunification services to mother under
section 361.5, subdivision (b)(10) bypass provisions. (D.T., at pp. 1021–1027.)
      On appeal, the mother asserted the court had erred in denying services
under section 361.5, subdivision (b)(1). (D.T., supra, 241 Cal.App.4th at
p. 1021.) The Court of Appeal agreed that section was no longer applicable
but concluded any error in the court’s invocation of that statute was harmless
because the standard applicable thereunder was “unduly favorable to
Mother.” (Id. at p. 1034.) With respect to whether section 361.5 was
applicable, the appellate court explained that by the time of the post-petition
12-month review hearing, mother had received 18 months of services and had
“already received all of the services available to her under section 361.5. . . .”
(D.T., at pp. 1023, 1034–1035.) Seven years of “intervening events did not
revive her entitlement to services under that section.” (Id. at p. 1035.)
      Here, in contrast, minor was returned to mother’s care after the 12-
month review hearing but before the 18-month review hearing date, and he
was removed again before the 18-month review hearing. Accordingly, mother
here, unlike the mother in D.T., had not already “received all of the services
available to her.”
      In re Malick T. (2022) 73 Cal.App.5th 1109 (Malick), which mother also
cites, is also distinguishable. In that case, the juvenile court terminated the
mother’s reunification services and set a section 366.26 hearing. (Malick, at
pp. 1116–1117.) The hearing was later continued, and the court proceeded to
a “permanency planning review hearing under section 366.3.” (Id. at
p. 1117.) It found continued jurisdiction was necessary and ordered adoption
as the permanent plan. (Ibid.) At the first section 366.3 hearing six months



                                        24
later, the court confirmed adoption as the permanent plan and once again
continued the section 366.26 hearing. (Malick, at p. 1117.) Three months
later, the Department filed a section 387 petition to remove the mother’s
oldest child from his father’s home. (Malick, at pp. 1117–1118.) Six months
after the disposition of the section 387 petition, mother filed section 388
petitions seeking additional reunification services. (Malick, at p. 1118.) The
court denied the section 388 petitions because the time to reinstate
reunification services for the majority of the mother’s children “ ‘ha[d]
expired’ ” and because immediate return of the children was not in their best
interests. (Malick, at p. 1121.)
      On appeal, the mother asserted the juvenile court had erred in denying
services. The Court of Appeal agreed, pointing out that the fact the case had
“proceeded to postpermanency plan review under section 366.3,” did not
mean the juvenile court lacked all authority to order additional reunification
services. (Malick, supra, 73 Cal.App.5th at pp. 1124–1125.) Here, in
contrast, the case had not yet proceeded to post-permanency review.
      Mother asserts section 366.3 applies because in its order returning
minor to mother, the juvenile court stated, “The appropriate permanent plan
is reunification of the minor and placement in the home of the parent or legal
guardian. The permanent plan is finalized today.” Mother reads the
“permanent plan” language as meaning the case, at that moment, moved to
the post-permanency stage governed by section 366.3.
      As the Agency observes, mother conflates return of a child to a parent,
which was the outcome of the 12-month permanent planning hearing mother
references, and the formal adoption of “reunification as the permanent plan”
after services have been terminated or denied pursuant to section 361.5.




                                       25
      At the 12-month permanency planning hearing, the court “shall order
the return of the child to the physical custody of their parent or legal
guardian unless the court finds, by a preponderance of the evidence, that the
return of the child to their parent or legal guardian would create a
substantial risk of detriment.” (§ 366.21, subd. (f)(1).) That the juvenile
court here happened to use the phrase “permanent plan” at the permanency
planning hearing, does not mean this triggered the post-permanency review
process under section 366.3. (See M.F., supra, 74 Cal.App.5th at p. 101 & fn.
6 [the “ ‘12-month review hearing’ is described in the statute as the
‘permanency hearing’ . . . or ‘12-month permanency hearing’ . . . and also may
be called the ’12-month permanency review hearing’ ”].)
      Indeed, California Rules of Court, rule 5.565(f) anticipates the situation
where the minor is returned a parent and a subsequent section 387 petition
is filed, once again removing minor. California Rules of Court, rule 5.565(f)
states, “If a dependent child was returned to the custody of a parent or
guardian at the 12-month review or the 18-month review or at an interim
review between 12 and 18 months and a section 387 petition is sustained and
the child is removed once again, the court must set a hearing under
section 366.26 unless the court finds there is substantial probability of return
within the next 6 months or, if more than 12 months had expired at the time
of the prior return, within whatever time remains before the expiration of the
maximum 18-month period.”
      Carolyn R. v. Superior Court (1995) 41 Cal.App.4th 159 (Carolyn R.), is
instructive. In that case, the juvenile court removed the mother’s children,
adjudged them dependents, and ordered reunification services. (Id. at
p. 162.) Eight months later, the children were returned to mother’s care with
family maintenance services. They remained with the mother for eight



                                       26
months, until the county filed a section 387 petition, which the court
sustained. (Carolyn R., at p. 162.) At the dispositional hearing, the mother
claimed she was entitled to 12 months of reunification services. The court
denied mother’s request, finding she had exhausted the period for
reunification and set the matter for a permanency planning hearing. (Id. at
pp. 162–163.)
      The mother appealed challenging the denial of further services. The
Court of Appeal affirmed. “When a juvenile court sustains a supplemental
petition pursuant to section 387, the case does not return to ‘ “square one” ’
with regard to reunification efforts. [Citations.] Instead, the question
becomes whether reunification efforts should resume. The answer is yes if:
the parent has received less than 12 months of child welfare services
(§[§] 361.5, subd. (a), 366.21, subd. (e)); the parent did not receive reasonable
child welfare services (§[§] 366.21, subd. (g)(1), 366.22, subd. (a)); or the case
has passed the 12-month mark but there is a substantial probability the child
will be returned within 18 months of the date the child was originally
removed from the parent’s physical custody (§ 366.21, subd. (g)(1)). Simply
put, the court determines at what chronological stage of the 12 to 18-month
period the case is for reunification purposes and then proceeds pursuant to
section 366.21 or section 366.22 as appropriate. Failure to order additional
reunification services when a court removes a child from parental custody
incident to a section 387 petition is reversible error only if under the
particular facts of the case the juvenile court abuses its discretion in failing to
order such services.” (Carolyn R., supra, 41 Cal.App.4th at pp. 166–167, fn.
omitted.) The appellate court went on to conclude the juvenile court did not
err in denying reunification services to the mother because by the time the
court sustained the section 387 petition, the case had reached the 18-month



                                        27
review stage. (Carolyn R., at p. 167.) At that point, none of the limited
circumstances for extending reunification services beyond the 18-month
period were applicable. (Ibid.)
      Here, too, by the time the juvenile court sustained the section 387
petition, mother had reached 18 months of services under section 361.5. This
meant the court could only have extended services under very limited
circumstances, which we discuss in the next section. (See Carolyn R., supra,
41 Cal.App.4th at p. 167.)
      Mother, once again citing to D.T., attempts to distinguish Carolyn R.
and California Rules of Court, rule 5.565(f), asserting Carolyn R. “does not
address section 366.3” and rule 5.565(f) “ ‘govern[s] situations in which the
parent has exhausted reunification services available under section 361.5,
but no permanent plan has been selected,” but here, according to mother, a
permanent plan was selected. However, as we have explained, the
“permanent plan” language at the permanency planning hearing did not
move the case into the post-permanency phase. D.T. does not hold to the
contrary. Nor does it hold that returning a minor to a parent within the
statutory time limits of section 361.5 means that a “permanent plan” has
been established and the parent qualifies for additional reunification services
under section 366.3. Indeed, the D.T. court went on to state that California
Rules of Court, rule 5.565(f), “by its terms, applies only through the 18-month
review and not in the post-permanency period” and in D.T., “the children
were not returned to mother until a much later stage of the proceedings.”
(D.T., supra, 241 Cal.App.4th at p. 1037.)
      In sum, even if the issue was not forfeited, the juvenile court did not err
in determining whether to extend reunification services under section 361.5.




                                       28
Reasonable Services Under Section 361.56
      Mother alternatively contends that “[e]ven if section 361.5 . . . applied,”
under “case precedent, the court had discretion to continue services, even
though 18 months had lapsed since initial entry into foster care, when
services provided were not reasonable.”
      “[A] narrow exception allows the continuation of services under certain
exceptional circumstances [beyond the 18-month statutory limit]: pursuant to
subdivision (b) of section 366.22, if the juvenile court determines at the 18-
month permanency review hearing that the best interests of the child would
be met by the provision of additional reunification services, and if the court
concludes that reasonable services were not provided to the parent or there is
a substantial probability the child will be returned to the parent’s physical
custody and safely maintained in the home within the extended period of
time, the court may continue the matter for up to six months so that
additional reunification services may be provided. This exception applies
only if the parent is (1) a parent making significant and consistent progress
in a court-ordered residential substance abuse treatment program, (2) a
minor or a dependent parent at the time of the initial hearing who is making
significant and consistent progress in establishing a safe home for the child’s
return, or (3) a parent who was recently discharged from incarceration,
institutionalization, or the custody of the Department of Homeland Security
(DHS) and who is making significant and consistent progress in establishing



      6  “ ‘In reviewing the reasonableness of the services provided, this court
must view the evidence in a light most favorable to the respondent. We must
indulge in all legitimate and reasonable inferences to uphold the verdict. If
there is substantial evidence supporting the judgment, our duty ends and the
judgment must not be disturbed.’ ” (In re Precious J. (1996) 42 Cal.App.4th
1463, 1472.)


                                       29
a safe home for the child’s return.” (Michael G. v. Superior Court (2021)
69 Cal.App.5th 1133, 1141–1142 (Michael G.).)7
      As the court in Michael G. recognized, “ ‘[t]here is a split of authority in
case law whether the juvenile court must observe the 18-month deadline for
setting a section 366.26 placement hearing’ ” beyond the three categories of
parents discussed in section 361.5 and “ ‘when reasonable services have not
been provided.’ ([In re M.F. (2019)] 32 Cal.App.5th [1,] 21 [collecting cases];
see id. at p. 23 [concluding dependency statutes allow court to ‘extend
services on a finding that reasonable services were not offered or provided to
a parent, even if it means that services will be offered beyond the 18-month
review date’].)” (Michael G., supra, 69 Cal.App.5th at p. 1143.)
      Relying on T.J. v. Superior Court (2018) 21 Cal.App.5th 1229 (T.J.),
mother asserts reversal and remand is necessary. T.J. was a “neglect case
involving an intellectually disabled parent with some accompanying mental
illness, struggling to raise her children in conditions of abject poverty.” (Id.
at p. 1250.) At the 12-month hearing, which was actually completed at the
15-month mark, the court found reasonable services had been provided and
mother’s progress had been adequate, but she was unlikely to reunify with
her children within the next three months. The court therefore terminated
services and set the matter for a section 366.26 hearing. (T.J., at p. 1237.)
Mother sought writ relief asserting she was denied adequate services. (Id. at
p. 1238.)




      7 Review was granted in Michael G., supra, 69 Cal.App.5th 1133, on
January 19, 2022, S271809, on the issue of whether juvenile courts are
required to extend reunification services beyond the 18-month review period
when families have been denied adequate reunification services in the
preceding review period.


                                       30
      The Court of Appeal (Division Four of this court) granted relief,
concluding the Agency had “put mother in a holding pattern” that had
resulted in months of delay for some services and complete failure to provide
others. (T.J., supra, 21 Cal.App.5th at p. 1248.) Thus, notwithstanding the
18-month statutory limitation, the court held “where . . . a timely challenge to
the adequacy of services for the statutorily required minimum period—here,
12 months—is sustained, that failure to provide services will justify the
extension of services beyond 18 months, even without a showing of best
interests of the child or substantial probability of return, and even if the
permanent plan is not to return the child to the parent.” (Id. at p. 1256.)
      Even assuming a juvenile court has discretion to extend reunification
services beyond the 18-month mark outside of the three statutorily specified
categories—an issue we do not decide—T.J. is distinguishable.
      To begin with, in the instant case, there “were three reasonable
services findings leading up to the [section] 387” hearing that mother “did not
contest.” If mother felt during her reunification period that the Agency was
not providing adequate services, she “had the assistance of counsel to seek
guidance from the juvenile court in formulating a better plan[.]” (In re
Christina L. (1992) 3 Cal.App.4th 404, 416.) She could not sit idly by and
wait until the close of the reunification period to challenge the adequacy of
services provided. Otherwise, a parent could “ ‘ “be silent as to [her]
objections until it would be too late to obviate them, and the result would be
that few judgments would stand the test of an appeal.” ’ ” (Ibid.; see Los
Angeles County Dept. of Children etc. Services v. Superior Court (1997)
60 Cal.App.4th 1088, 1093 [parent may not “wait silently by until the final
reunification review hearing to seek an extended reunification period based




                                       31
on a perceived inadequacy in the reunification services occurring long before
that hearing”].)8
      Even had mother objected and preserved the issue, she was provided
with case plans and referrals throughout the proceedings leading up to
minor’s return to her care. During the time he was first removed, minor
engaged in individual therapy, was in compliance with his medication, and
had the support of an intensive services foster care support worker.
Additionally, minor and mother received four, in-person family therapy
sessions. All of these services ultimately led to minor’s return.
      Although mother asserts the Agency did not provide family therapy,
that is not a fair characterization of the record. As we have recited, the
Agency made repeated efforts to facilitate family therapy. It provided
referrals for therapy for both mother and the minor, with the aim of moving
to family therapy. When the minor refused to participate in visitation and
family therapy, the Agency informed mother the goal was for him to keep
going to individual therapy “and then progress” to family therapy. Minor’s
most recent therapist opined minor was “doing well in therapy and is coming
to realize he has things he needs to work on for himself.” However, he was
“not close to talking about his mother and the relationship between them”
and would “ ‘blow a gasket’ ” if mother showed up at an assessment before the
minor was mentally ready for such an encounter. Indeed, the Agency
maintained that forcing such therapy before minor, himself, is ready for it,
will be detrimental to their efforts to assist him. Further, minor threatened


      8 To “the extent there would have been any waiver or forfeiture of the
arguments raised herein,” mother claims she “was provided ineffective
assistance of counsel.” However, as we shall discuss, we reject mother’s
contention she was not provided with reasonable services, and therefore we
need not, and do not, address her claim of ineffective assistance of counsel.


                                       32
harm to mother, stating he had kicked her in the past and still wanted to
kick her. Mother also reported she “did not feel safe” after minor had “told
his psychiatrist of physical threats against the parents.”
      There is no question that mother has consistently expressed her desire
that minor’s behavioral problems be treated and he be returned to the family
home. But it is not for want of efforts by the Agency that mother has not
received the family counseling she believes can accomplish these goals.
Neither the Agency, nor mother, nor minor’s own therapists, can force minor
to engage in therapy for which the minor is not prepared. (See In re F.P.
(2021) 61 Cal.App.5th 966, 975 [“[T]here is no statutory right to
counseling. . . . A court may properly decline to order conjoint counseling if
the child’s therapist believes the child is not ready for it.”]; see also § 362.1,
subd. (a)(1)(B) [“No visitation order shall jeopardize the safety of the child.”];
Serena M. v. Superior Court (2020) 52 Cal.App.5th 659, 673 [determining
“ ‘[w]hile visitation is a key element of reunification, the [juvenile] court must
focus on the best interests of the children “and on the elimination of
conditions which led to the juvenile court’s finding that the child has suffered,
or is at risk of suffering, harm” ’ ”].)
      “ ‘The standard is not whether the services provided were the best that
might be provided in an ideal world, but whether the services were
reasonable under the circumstances.’ ” (Melinda K. v. Superior Court (2004)
116 Cal.App.4th 1147, 1159.) The Agency’s efforts meet that standard. Thus,
even assuming mother can, at this belated stage, challenge the
reasonableness of the services, the record supports the juvenile court’s
September 2021 ruling that reasonable services were provided.

                                    DISPOSITION
      The order is AFFIRMED.


                                           33
                                          _________________________
                                          Banke, J.


We concur:


_________________________
Humes, P.J.


_________________________
Devine, J.*




*Judge of the Contra Costa Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




A163836, In re XF




                                     34